UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


CHIWANA CRANDELL,

                                     Plaintiff,                    9:17-cv-00755 (BKS/CFH)

v.

KEVIN ROSS, et. al.,

                                     Defendants.


Appearances:

For Plaintiff:
Jay H. Tanenbaum
Jay H. Tanenbaum Law Firm
14 Wall Street, Suite 5F
New York, NY 10005

For Defendants Anthony J. Annucci, Sheryl Zenzen, Duane Artus, and Leigh Collins:
Letitia James
Attorney General of the State of New York
David A. Rosenberg
Assistant Attorney General, of Counsel
The Capitol
Albany, NY 12224

Hon. Brenda K. Sannes, United States District Judge:

                        MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff Chiwana Crandell brings this 42 U.S.C. § 1983 action alleging that Defendants

Kevin Ross and Gary Cooper with the New York State Department of Corrections and

Community Supervision (“DOCCS”), DOCCS Acting Commissioner Anthony J. Annucci,

Albion Correctional Facility Superintendent Sheryl Zenzen, Duane Artus, Leigh Collins, and

John Does 1-10 violated her right to be free from cruel and unusual punishment and her right to
due process under the Eighth and Fourteenth Amendments to the United States Constitution.

(Dkt. No. 38, ¶ 1). Defendants Annucci, Zenzen, Artus, and Collins 1 move under 28 U.S.C.

§ 1404(a) to transfer this case to the Western District of New York and under Rule 12(b)(6) of

the Federal Rules of Civil Procedure to dismiss the Second Amended Complaint. (Dkt. No. 47).

Plaintiff opposes Defendants’ motion. (Dkt. No. 58). For the reasons that follow, Defendants’

motion to transfer is granted. The Court does not address Defendants’ motion to dismiss, but

rather leaves that decision to the transferee court.

II.        FACTS 2

           Between 2011 and August 2015, Plaintiff was an inmate at the New York State Albion

Women’s Correctional Facility (“Albion”) located in Albion, New York. 3 (Dkt. No. 38, ¶ 16). In

early 2015, Plaintiff learned that there “would likely be” a hearing before a Time Allowance

Committed Board (“TAC Board”) to determine whether she was eligible for “early release” in

September 2015, “as opposed to September, 2016.” (Id. ¶ 25).

           At some point in 2015, Plaintiff “was assigned to a prison job” where Defendant Cooper,

“a civilian non uniformed employee” at Albion, and Defendant Ross, a uniformed corrections

officer (“C.O.”) at Albion, worked and supervised the inmate workers including Plaintiff.” (Id.

¶¶ 4–5, 24). Cooper and C.O. Ross were in positions of authority over Plaintiff. (Id. ¶ 24).

           In March 2015, Plaintiff “was blackmailed, harassed, and terrorized into engaging into

sex acts” with Defendants Cooper and Ross at Albion. (Id. ¶¶ 4–5, 16). From March to July

2015, Cooper and C.O. Ross “repeatedly sexually harassed, raped and assaulted” Plaintiff. (Id.


1
  This motion is only on behalf of the four identified individual defendants. Defendants Ross and Cooper are
represented separately and have not appeared in connection with the present motion.
2
 The facts are taken from the Second Amended Complaint and accepted as true for the purposes of this motion. See
Cerussi v. Union Coll., 144 F. Supp. 265, 266 (S.D.N.Y. 2001).
3
    Albion is in Orleans County, which is located in the Western District of New York. 28 U.S.C. § 112(d).



                                                           2
¶ 17). C.O. Ross forced Plaintiff “to go to the J1 laundry room,” which had “secluded areas that

were not equipped with surveillance cameras.” (Id. ¶ 22). Cooper forced “Plaintiff . . . to go to

the C Basement or Mezz hall area,” which had “secluded areas that were not equipped with

surveillance cameras.” (Id. ¶ 23). Plaintiff “was threatened that her early release would be

sabotaged or revoked” and that she would be “retaliated against for finally refusing to engage in

sex acts.” (Id. ¶ 16).

         Cooper and C.O. Ross told Plaintiff “they had pull” with the TAC Board and the

administration at Albion and that “they would see to it that she would receive early release in

exchange for sex.” (Id. ¶ 26). They threatened “that unless she went along and kept quiet about

it” they would “sabotage her hearing” to ensure she lost early release in 2015. (Id.). Cooper and

C.O. Ross also warned that even if she received an early release determination from the TAC

Board, they would “see to it that early release would be revoked if she ever reported or otherwise

complained about it.” (Id.).

         Beginning in May 2015, after “having been raped,” “Plaintiff made repeated requests to

see a gynecologist as she was not feeling well.” (Id. ¶ 29). Her requests were denied and she was

“compelled to file a written grievance.” (Id.). “A grievance hearing date was scheduled for on or

about August 25, 2015.” (Id.).

         In June 2015, Plaintiff received a letter from the TAC Board informing her that “early

release would be permitted.” (Id. ¶ 27). Shortly after receiving the letter, Cooper “caused the

Plaintiff to be fired from her prison job when she finally refused to have sex with him again.”

(Id.).

         In August 2015, Plaintiff “reported the assaults” to Defendant Artus, the deputy of

administration at Albion, and Defendant Collins, “a ranking corrections officer at Albion.” (Id.




                                                 3
¶¶ 9–10, 20, 28). Deputy Artus and C.O. Collins “intimidated and threatened her with retaliation

and told her it was best for her if she did not complain about it.” (Id. ¶ 28). Deputy Artus

“warned the Plaintiff that she was putting her early release in jeopardy by complaining,” and

C.O. Collins “began to chant ‘SHU’ to intimidate the Plaintiff by referring to special housing

unit as a disciplinary measure for even mentioning what happened to her.” (Id. ¶ 20).

         In August 2015, Plaintiff was examined by a gynecologist, who diagnosed chlamydia. 4

(Id. ¶ 30). At some point, “it was discovered that [Plaintiff’s] medical records and or information

there from had been unlawfully circulated in the prison including the humiliating diagnosis of

chlamydia,” in violation of her privacy rights. (Id. ¶ 31). This “publication” of Plaintiff’s medical

records was “part of the campaign of intimidation and retaliation against her.” (Id.). Plaintiff

filed a grievance regarding the publication of her medical records and a hearing date was

scheduled for August 25, 2015. (Id.).

         On August 24, 2015, the day before her grievance hearing, Plaintiff “was abruptly and

summarily transferred to Bedford Hills Correctional Facility, where she remained until her

release from prison on September 3, 2015.” (Id. ¶ 32).

         Plaintiff alleges that Annucci, Acting Commissioner of DOCCS, and Zenzen,

superintendent of Albion, “facilitated th[e] harassment, rape and other recurrent sexual

victimization by permitting supervisory officers such as Ross and Cooper to operate in the

manner” alleged, “by failing to monitor (through cameras or otherwise) known at-risk areas

where the rapes and assaults took place,” and “permitting male only on female supervision.” (Id.

¶ 36). Plaintiff further alleges that Commissioner Annucci and Superintendent Zenzen allowed



4
 Plaintiff never tested positive for any disease in the four previous years of her incarceration. (Dkt. No. 38, ¶ 34).
“Except for having been raped in prison . . . there was no other person with whom [Plaintiff] had sexual relations
while incarcerated.” (Id.).



                                                           4
the assignment of male officers “to posts in which they have unmonitored contact and complete

discretion and control over incarcerated women,” and

                   failed to employ obvious measures to reduce the risk of rape and
                   sexual abuse of incarcerated women by correction officers, such as
                   heightened monitoring of behavior indicative of ongoing sexual
                   abuse, appropriately placed and functional surveillance cameras
                   installed and maintained without staff knowledge, exit interviews of
                   incarcerated women upon transfer or release, random interviews of
                   staff, and more frequent, unannounced rounds by supervisory
                   officials.

(Id. ¶¶ 39, 42).

         According to the Second Amended Complaint, Plaintiff lives in New York, New York.

(Id. ¶ 3). The Second Amended Complaint alleges that Defendants Cooper and Ross reside in

New York State, and that all of the defendants, with the exception of Superintendent Annucci,

were employed at Albion. (Id. at ¶¶ 4–6, 9–10).

III.     MOTION TO TRANSFER

         According to Plaintiff, because Commissioner Annucci “is the acting Commissioner of

[DOCCS] located in Albany, New York,” which is in the Northern District, “[h]is presence in the

action renders venue in this district proper” under 28 U.S.C. § 1391(b). 5 (Dkt. No. 58, at 13).

Defendants have not addressed the applicability of §1391(b) here; Defendants seek transfer of

venue in the interest of justice under 28 U.S.C. § 1404(a). (Dkt. No. 47-1). Plaintiff opposes

transfer, asserting that “the factors weigh in favor of the Plaintiff [sic] initial venue choice.”

(Dkt. No. 58, at 14).




5
  It is not clear on which provision of § 1391(b) Plaintiff relies. Under 28 U.S.C. § 1391(b)(1), a civil action may be
brought in “a judicial district in which any defendant resides, if all defendants are residents of the State in which the
district is located.” The record, however, does not reflect the residence of Annucci or the residence of every
defendant. (See Dkt. No. 58, at 13 (Plaintiff acknowledges that “[i]t is currently unknown where Artus and Collins
reside”)).




                                                            5
       A court may transfer a case “[f]or the convenience of parties and witnesses, in the interest

of justice, . . . to any other district or division where it might have been brought.” 28 U.S.C.

§ 1404(a). “District courts have broad discretion in making determinations of convenience under

Section 1404(a) and notions of convenience and fairness are considered on a case-by-case basis.”

D.H. Blair & Co., Inc. v. Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006). In determining whether to

transfer for convenience, a court is to consider several factors, including:

               (1) the plaintiff’s choice of forum, (2) the convenience of witnesses,
               (3) the location of relevant documents and relative ease of access to
               sources of proof, (4) the convenience of parties, (5) the locus of
               operative facts, (6) the availability of process to compel the
               attendance of unwilling witnesses, and (7) the relative means of the
               parties.

N.Y. Marine & Gen. Ins. Co. v. Lafarge N. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010) (quoting

D.H. Blair, 462 F.3d at 106–07). The first factor—the plaintiff’s choice of forum—“is given

great weight,” D.H. Blair, 462 F.3d at 107, and “is presumptively entitled to substantial

deference,” Gross v. British Broad. Corp., 386 F.3d 224, 230 (2d Cir. 2004); see also Piper

Aircraft Co. v. Reyno, 454 U.S. 235, 241 (1981) (“[A] plaintiff’s choice of forum should rarely

be disturbed.”). Ultimately, the party requesting transfer bears the burden of establishing the

propriety of transfer by a clear and convincing showing. See N.Y. Marine, 599 F.3d at 114; Ward

v. Stewart, 133 F. Supp. 3d 455, 461 (N.D.N.Y. 2015).

       It is undisputed that this case could have been brought in the Western District of New

York, where a “substantial part of the events or omissions giving rise to the claim occurred.” 28

U.S.C. § 1391(b)(2). Accordingly, the Court must consider the factors outlined above to

determine whether transfer is warranted in this case.




                                                  6
           A.       Plaintiff’s Choice of Forum

           Deference to a plaintiff’s choice of forum is especially strong where the plaintiff has

chosen her home forum, as “it is reasonable to assume that this choice is convenient.” Piper, 454

U.S. at 255–56. The Northern District, however, is not Plaintiff’s home forum, 6 and the events at

issue occurred at Albion in the Western District. “[W]hen the plaintiff selects a forum that is not

its home and that has only a tenuous connection to the dispute, a court will defer to the plaintiff’s

choice of forum if it appears that the plaintiff has not engaged in forum shopping and that its

‘choice of forum has been dictated by reasons that the law recognizes as valid.’” Mirror Worlds

Techs., LLC v. Facebook, Inc., No. 17-cv-3473, 2017 WL 5634127, at *3, 2017 U.S. Dist.

LEXIS 192662, at *7 (S.D.N.Y. Nov. 20, 2017) (quoting Iragorri v. United Techs. Corp., 274

F.3d 65, 71–72 (2d Cir. 2001)). Here, Plaintiff asserts that she chose the Northern District

because she has “limited financial means” and it would “be a great hardship on her to have to

travel to the Western District for proceedings.” (Dkt. No. 58, at 14). As there is no evidence that

Plaintiff chose the Northern District in an attempt to gain a tactical advantage over Defendants,

the Court accords deference to her choice of forum. See Hershman v. UnumProvident Corp., 658

F. Supp. 2d 598, 601 (S.D.N.Y. 2009) (finding that the “plaintiff’s choice of forum weigh[ed]

against a transfer,” but was “not controlling,” where the plaintiff’s choice of forum was not the

“plaintiff’s home forum and the events giving rise to the action occurred elsewhere,” noting that

there was “no evidence that plaintiff chose the Southern District to give him an improper

advantage or put defendants at a tactical disadvantage”). Thus, this factor weighs against

transfer.




6
    The Southern District is Plaintiff’s home forum.



                                                       7
        B.      Convenience of the Parties and Witnesses

        “The convenience of parties and witnesses is considered the essential criteri[on] under the

venue statute.” In re Nematron Corp. Sec. Litig., 30 F. Supp. 2d 397, 400 (S.D.N.Y. 1998)

(quoting Cento Grp., S.p.A. v. OroAmerica, Inc., 822 F. Supp. 1058, 1060 (S.D.N.Y. 1993)).

Defendants assert that “[i]t would be unreasonable under the circumstances to require the

defendants and witnesses with relevant knowledge or information to travel to appear before this

Court.” (Dkt. No. 47-1, at 7). Defendants do not identify any witness or indicate where any

witness—or individual defendant other than Commissioner Annucci—is located. See Breeden v.

Tricom Bus. Sys., Inc., 244 F. Supp. 2d 5, 10 (N.D.N.Y. 2003) (“To succeed on a transfer

motion, however, the moving party . . . must provide the court with a specific list of who will be

inconvenienced by the present forum witnesses and general statements of what their testimony

will cover.”). Nevertheless, “a failure to identify key witnesses may not be fatal to a motion for

transfer where there are other grounds for a change of venue.” Marshall v. Annucci, No. 16-cv-

86222018 WL 1449522, at *12, 2018 U.S. Dist. LEXIS 47534, at *35–36 (S.D.N.Y. Mar. 22,

2018) (citing Pence v. Gee Grp., Inc., 236 F. Supp. 3d 843, 856 (S.D.N.Y. 2017)). In this case,

because the events at issue occurred at Albion, “it is reasonable to assume that most of the

witnesses will be located at or near th[at] facilit[y].” Matthews v. Cuomo, No. 16-cv-4210, 2017

WL 2266979, at *2, 2017 U.S. Dist. LEXIS 71550, at *5 (S.D.N.Y. May 1, 2017) (citing Keitt v.

New York, No. 12-cv-2350, 2013 WL 3479526, at *3, 2013 U.S. Dist. LEXIS 96397, at *9

(S.D.N.Y. July 10, 2013) (finding that witnesses in prison abuse suit were likely to be located at

or near the correctional facilities where the abuse occurred)). This factor therefore weighs in

favor of transfer.




                                                 8
         C.       Locus of Operative Facts

         “The locus of operative facts is a primary factor in determining whether to transfer

venue.” Steck v. Santander Consumer USA Holdings Inc., No. 14-cv-6942, 2015 WL 3767445, at

*6, 2015 U.S. Dist. LEXIS 78612, at *20 (S.D.N.Y. June 17, 2015) (internal quotation marks

omitted). The “locus of operative facts” is the place where the “acts or omissions for which

Defendants could be held liable occurred.” Solar v. Annetts, 707 F. Supp. 2d 437, 442 (S.D.N.Y.

2010).

         Here, the operative facts have a minimal connection to the Northern District: only

DOCCS, the agency headed by Defendant Commissioner Annucci, has a principal office in the

district. 7 (Dkt. No. 38, ¶¶ 7-8). Further, it is undisputed that Albion is where Plaintiff was

allegedly raped, sexually abused and harassed, and retaliated against for reporting the sexual

assaults. Thus, the Western District is the locus of operative facts, and this factor weighs heavily

in favor of transfer. See Tlapanco v. Elges, 207 F. Supp. 3d 324, 332 (S.D.N.Y. 2016)

(concluding that the Eastern District of Michigan was “the locus of operative facts,” where the

deprivation of various constitutional and civil rights took place); see also Berger v. Cushman &

Wakefield of Pa., Inc., No. 12-cv-9225, 2013 WL 4565256, 2013 U.S. Dist. LEXIS 122547, at

*33–34 (S.D.N.Y. Aug. 28, 2013) (finding that, where “the locus of operative facts constitutes

the Eastern District of Pennsylvania” and there were “no facts alleged to have occurred in the

Southern . . . District of New York,” “this factor weighs heavily in favor of transfer” to the

Eastern District of Pennsylvania).




7
  Further, the Amended Complaint contains only conclusory allegations concerning Commissioner Annucci’s
purported conduct in this case. (See, e.g., Dkt. No. 38, ¶ 8 (alleging that Commissioner Annucci “is responsible for
the policies and practices that have resulted in the deprivation of Plaintiffs’ rights under federal law, and he has
railed [sic] to take necessary and appropriate actions to prevent such deprivations”)).



                                                          9
        D.        Location of Documents and Access to Proof

        Plaintiff asserts that “[i]t is . . . presumed that DOCCs maintains its files regarding sexual

assault and harassment claims at Albion and the other women’s prison facilities in the state in

Albany.” (Dkt. No. 58, at 15). The Court declines to accord any weight to Plaintiff’s speculation

about the location of files. Further, “[t]he location of relevant documents and the ease of access

to sources of proof is mostly a neutral factor, in light of “the technological age in which we live,

where there is widespread use of, among other things, electronic document production.”

Tlapanco v. Elges, 207 F. Supp. 3d 324, 330–31 (S.D.N.Y. 2016) (quoting Rindfleisch v. Gentiva

Health Sys., Inc., 752 F. Supp. 2d 246, 258 (E.D.N.Y. 2010)). The Court therefore finds this

factor neutral.

        E.        Availability of Process

        As the parties do not address this factor, it does not bear on the Court’s analysis.

        F.        Relative Means of the Parties

        “The relative means of the opposing parties may support or discourage transfer of venue

if there is a significant financial disparity between the parties.” Herbert Ltd. P’ship v. Elec. Arts

Inc., 325 F. Supp. 2d 282, 290 (S.D.N.Y. 2004). But if “proof of such disparity is not adequately

provided, or does not exist, this is not a significant factor to be considered.” Mazuma Holding

Corp. v. Bethke, 1 F. Supp. 3d 6, 32 (E.D.N.Y. 2014) (internal quotation marks omitted). Here,

Plaintiff maintains that “[s]he is a resident of New York City with limited financial means” and

that it “would be a great hardship on her to have to travel to the Western District for

proceedings.” (Dkt. No. 58, at 14). Plaintiff, however, provides no evidence to substantiate this

claim. Further, Plaintiff will have to travel several hours to attend proceedings regardless of

whether they are in the Northern or Western District. The Court therefore finds this factor

neutral. See Speedfit LLC v. Woodway USA, Inc., 53 F. Supp. 3d 561, 578 (E.D.N.Y. 2014)


                                                  10
(concluding that because “plaintiffs have not supplied the court with any documentation showing

that transfer would be financially burdensome, this factor is neutral”)

          While the Court accords deference to Plaintiff’s choice of forum, the Court concludes it

is outweighed by the convenience to the parties and the locus of operative facts, both of which

weigh in favor of transfer to the Western District. See Tlapanco, 207 F. Supp. 3d at 333 (“The

two most important transfer factors—the convenience of the witnesses and the locus of operative

facts—strongly support transferring this action to the Eastern District of Michigan. In fact, the

only factor weighing against transfer is Tlapanco’s decision to bring suit here. But even that

factor is less significant in this case, given that Tlapanco has not brought suit in his home

forum.”). Accordingly, the Court, in its discretion, grants Defendants’ motion to transfer.

IV.       CONCLUSION

          For these reasons, it is

          ORDERED that Defendants’ motion to transfer (Dkt. No. 47) is granted; and it is

further

          ORDERED that a determination regarding the Defendants’ motion to dismiss (Dkt. No.

47) is left to the transferee court in the Western District of New York; and it is further

          ORDERED that the Clerk of the Court is directed to transfer this action in its entirety to

the Western District of New York.

          IT IS SO ORDERED.

Dated: July 23, 2019
       Syracuse, New York




                                                  11
